Title: To George Washington from Major General William Heath, 28 May 1780
From: Heath, William
To: Washington, George



Dear General
Roxbury [Mass.] May 28th 1780

I am this evening Honored with yours of the 15th Instant handed to me by the Honble Mr Bowdoin, no endeavours shall be wanting to obtain the intelligence required, a Flag is now in the Harbour from Hallifax, a Gentleman who came in the Flag and is to return, has business

to transact with Mr Bowdoin, I have requested mr Bowdoin to ask Several questions respecting the works, Garrison Ships &c. which questions from him probably will not cause suspicion, but be considered rather to proceed from curiosity, The Gentleman is a person of Character and mr Bowdoin imagines a real friend to our cause, I think a Colonel Allen who is Superintendant of Indian affairs at Machias and whose Father and Friends if I mistake not live in the Town of Hallifax will be able to obtain and give me some particular and interesting intelligence, the moment any is obtained it shall be forwarded, But I fear the Enemy have already apprehensions of the intentions of our allies, for by intelligence Just received here, a number of Transports lately Sailed from New York [are] said to have about 2000 Troops on Board destined for Canada, (probably Hallifax or Ponobscot) and it is reported that they have been Seen Since Standing to the eastward.
Yesterday my baggage was packed up and was to sit out early to morrow morning for the Highlands, indeed I should have sit out before this time had not the uneasiness, debility, and wants of the Massachusetts Line almost weekly represented to me by the officers, detained me, and urged my endeavours to have them quieted, Strengthned and relieved, but the Season is so far advanced that I could not think of Staying longer, I shall now attend to the objects of your Excellencys Letter, at the Same time request to be informed in your next whether I shall repair to the Highlands, or wait your further orders here.
Our last accounts from Charlestown are to the 27th ulto the place was then Safe and the Garrison in high Spirits, The Enemy had received a very Severe repulse on the 22nd in an attack on our Lines. I have the honor to be with the greatest respect your Excellencys most obedient Servant

W. Heath

